Citation Nr: 0637023	
Decision Date: 11/29/06    Archive Date: 12/06/06

DOCKET NO.  03-07 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from January 1965 to 
November 1973.  Separation documents reflect that the veteran 
was awarded the Combat Infantryman Badge.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in June 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO).

The veteran testified before the undersigned acting Veterans 
Law Judge in October 2003.  A transcript of the hearing has 
been made and is associated with the claims file

This case has been before the Board previously, in July 2004 
and February 2006, when the issue of entitlement to a back 
disability was remanded for further development.  That 
development having been completed, the claim is now again 
before the Board.

Claims for service connection for a bilateral ankle 
disability and for an increased evaluation for bilateral 
hearing loss were denied by the February 2006 Board 
decision/remand.  In addition, the claim for service 
connection for a bilateral foot disability was dismissed in 
the introduction of that decision, as it had been granted by 
the RO in a September 2005 rating decision and the veteran 
had not appealed either the evaluation or effective date 
established.  See Barrera v. Gover, 122 F.3d 1030 (Fed. Cir. 
1997); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).


FINDING OF FACT

The medical evidence does not establish that the veteran 
currently has a back disability.




CONCLUSION OF LAW

A back disability was not incurred as the result of active 
service.  38 U.S.C.A. §§ 1110, 1154, 5107(b) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to notify and assist

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159.  Under 38 U.S.C.A. § 5103(a), VA must 
notify the claimant of the information and evidence not of 
record that is necessary to substantiate the claim, which 
information and evidence VA will obtain, and which 
information and evidence the claimant is expected to provide.  
Under 38 C.F.R. § 3.159, VA must request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice 
must be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004). 

In this case, post-adjudication VCAA notice was provided by 
letter dated in March 2003.  In July 2004, the Board remanded 
this case, in part to provide proper VCAA notice.  
Accordingly, the RO provided subsequent notice by letter 
dated in the same month.  The notice informed the veteran of 
the type of evidence needed to substantiate the claim of 
service connection, namely, evidence of an injury, disease 
during service; evidence of current disability; and evidence 
of a relationship between the current disability and the 
injury or disease during service.  Subsequent additional 
notice, include that involving the establishment of 
disability ratings and effective dates, was provided in a 
July 2006 letter.  The veteran was also informed that VA 
would obtain service records, VA records and records of other 
Federal agencies, and that he could submit other records not 
in the custody of a Federal agency, such as private medical 
records, or with his authorization VA would obtain any such 
records on his behalf.  He was asked to submit evidence, 
which would include that in his possession, in support of his 
claim.  

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini, supra, (38 C.F.R. 
§ 3.159 notice); and of Dingess, supra (notice was provided 
on five of the five elements of a service connection claim). 

In addition, the action of the RO described above provided a 
meaningful opportunity to participate effectively in the 
processing of the claim and to submit additional argument and 
evidence, which the veteran did do, and to address the issues 
as a hearing, which he also did do before the undersigned 
acting Veterans Law Judge.  

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The RO obtained the veteran's 
available service medical records, VA and private medical 
records, and afforded the veteran VA examinations.  In 
addition, as above noted, this claim was twice remanded, in 
part to obtain additional private medical records.  In July 
2004, the RO sent the veteran further explanation of the 
VCAA, and requested that the veteran submit release of 
private medical records to facilitate the VA's attempts to 
obtain records the veteran identified at his October 2003 
hearing.  The veteran declined to respond.  The Board reminds 
the veteran that "[t]he duty to assist is not always a one-
way street.  If a veteran wishes help, he cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

As the veteran has not identified additional records, 
pertinent to the claim, which have not been obtained or 
sought by the RO, the Board concludes that no further 
assistance to the veteran in developing the facts pertinent 
to the claim is required to comply with the duty to assist.

Service Connection 

The veteran contends that he has a back disability that is 
the result of injuries sustained during active service.  In 
particular, he testified in October 2003 that he injured his 
back during a jump from a helicopter in Vietnam.  The veteran 
stated that he was carrying an 81 millimeter mortar base 
plate on his back, and he landed badly on the base plate.  He 
testified that he again hurt his back when he was thrown 25 
to 30 feet from tank that was under attack.

Service personnel records show the veteran served in Vietnam 
and that he was awarded the Combat Infantryman Badge, as well 
as the Parachutist's Badge.  Accordingly, the Board accepts 
the veracity of the veteran's statements concerning his 
inservice injuries.  See 38 U.S.C.A. §1154(b) (West 2002 & 
Supp. 2005).

However, the analysis does not end here.  Unfortunately, the 
medical evidence does not establish that he currently 
manifests a back disability.

Service connection may be established for disability 
resulting from injury or disease incurred in service.  
38 U.S.C.A. § 1110.  Service connection connotes many 
factors, but basically, it means that the facts, as shown by 
evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service.  
A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease in service.  See Pond v. West, 12 Vet. App. 341 
(1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002 & Supp. 2005).  A veteran is entitled to the 
benefit of the doubt when there is an approximate balance of 
positive and negative evidence.  See also, 38 C.F.R. § 3.102.  
When a veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

Concerning the claimed back disability, the Board finds that 
the medical evidence does not establish that the veteran is 
currently diagnosed with a back disability.  As noted above, 
the Board accepts the veteran's testimony concerning his 
inservice injuries.  

Private medical records demonstrate treatment for a back 
disability, including a work-related acute injury in 1987 and 
a diagnosis of herniated disc at L4-L5 in 1987.  However, a 
VA examination conducted in December 2004 found normal spinal 
curvatures, symmetry of appearance, and rhythm of spinal 
motion absent tenderness and spasm of the spine and muscles.  
Results of X-rays evidenced minimal anterior spurring with 
well-maintained disc spaces absent evidence of fracture.  The 
examiner diagnosed a normal lumbosacral spine.  The examiner 
offered the opinion that any lumbar spine disability was not 
likely related to active service based on the negative 
examination and X-rays, and lack of adequate documentation 
establishing a nexus.  The examiner did not explicitly state 
the claims file had been reviewed.

Given that private medical records had presented findings of 
a back disability, and the examiner conducting the December 
2004 VA examination had not stated the claims file had been 
reviewed, the Board remanded the claim in February 2006.  The 
Board asked the RO to afford the examiner an opportunity to 
augment his December 2004 opinion following review of the 
claims file or to afford the veteran another examination.

In February 2006, the examiner who conducted the December 
2004 VA examination offered an addendum stating that he had 
again reviewed the veteran's claims file, including the 
February 2006 Board remand.  The examiner made no diagnosis 
of a back disability.  The examiner then reiterated his 
opinion that any current back disability is not likely 
related to an injury sustained during active service.  

The Board observes that the reasoning given in the December 
2004 report for finding no etiological link between current 
disability and active service was in part because no current 
disability was found.  The examiner also stated, however, 
that the medical evidence did not provide adequate evidence 
to support an etiological link between the veteran's active 
service and any such disability.

The examination and addendum were conducted with full review 
of the claims file, to include the previously mentioned 
private treatment records, in addition to service medical 
records, transcripts of the veteran's hearing, and his 
statements.  Accordingly, the Board accords the VA 
examination and addendum report great probative weight.  See 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991); LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995); Black v. Brown, 5 Vet. 
App. 177, 180 (1995); Reonal v. Brown, 5 Vet. App. 458, 461 
(1993).  

Absent evidence of current disability, service connection for 
a back disability cannot be granted.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) ( "in the absence of 
proof of a present disability, there can be no valid 
claim").

Where as here, the determinative issue involves a medical 
diagnosis, competent medical evidence is required to support 
the claim.  The veteran, as a layperson, is not competent to 
offer an opinion as to a medical diagnosis.  Consequently, 
his statements and testimony to the extent that he has a back 
disability that is related to injuries sustained during 
active service do not constitute medical evidence.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  Therefore, the Board 
must reject the veteran's statements and testimony as 
favorable evidence that the veteran currently has a back 
disability that is the result of his active service.  

As the Board may consider only independent medical evidence 
to support its finding, as there is no favorable medical 
evidence of a current diagnosis of a back disability, the 
preponderance of the evidence is against the claim for 
service connection for a back disability, and the benefit-of-
the-doubt standard of proof does not apply.  38 U.S.C.A. § 
5107(b).  

After careful review of all the evidence of record, the Board 
finds that the preponderance of the evidence is against 
service connection for a back disability, and thus, this 
claim is denied.

ORDER

Service connection for a back disability is denied.





____________________________________________
C.L. KRASINSKI
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


